Citation Nr: 1821352	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  14-28 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office Education Center
in Muskogee, Oklahoma


THE ISSUE

Entitlement to extension of benefits payable under the Veterans Retraining Assistance Program (VRAP ) beyond April 23, 2014.


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel



INTRODUCTION

The Veteran served in the U.S. Navy from May 1973 to November 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2014 decision of the VA Education Center in Muskogee, Oklahoma, which denied the Veteran's request for extension of VRAP benefits beyond April 23, 2014.  

The Veteran failed to appear for a Board hearing that was scheduled for November 2017.  


FINDING OF FACT

The authority to make payments under the VRAP ended on March 31, 2014.  The Veteran's last term began April 28, 2014.


CONCLUSION OF LAW

The Veteran is not entitled to receive VA educational assistance benefits under VRAP beyond April 23, 2014.  38 U.S.C. § 7104 (a) (West 2014); 38 C.F.R. §§ 20.101 (a) (2017); VOW to Hire Heroes Act of 2011, Pub. L. No. 112-56, 125 Stat. 713, §§ 201-65 (Nov. 21, 2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The facts in this case are not in dispute; instead, resolution of the claim is wholly dependent on interpretation of the applicable law pertaining to VRAP benefits.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Mason v. Principi, 16 Vet. App. 129 (2002).

The Veteran alleges that he is entitled to VRAP benefits for an enrollment period after April 23, 2014.

The Veterans Retraining Assistance Program (VRAP ) was a component of the VOW to Hire Heroes Act of 2011, passed by Congress, and signed into law by the President on November 21, 2011.  See Title II of Public Law 112-56.  The VRAP directed VA, in cooperation with the Department of Labor (DOL), to pay for up to 12 months of retraining assistance for unemployed eligible veterans between the ages of 35 and 60 in a "high demand" occupation.

The evidence of record shows that the Veteran enrolled in a Business Office Administration degree through UEI College.  The enrollment agreement noted that the program would begin September 12, 2013 and had a scheduled completion date of June 12, 2014.  

An October 2013 notification letter noted that the Veteran was awarded education benefits through the VRAP program.  He was paid for September and October 2013 and informed that he had until April 1, 2014 to use his benefits as it was the end date of VRAP program.

The Veteran was notified in February 2014 that he was receiving monthly benefits for the period from January 27, 2014 to March 31, 2014.  He was also informed that VA could not pay for "any training taken after April 1, 2014; this is the end date of the VRAP program."

In March 2014, VA began making lump sum benefit payments to VRAP Veterans with enrollments that began prior to April 1, 2014, and continued after March 31, 2014.  The lump sum payments covered those enrollments and ended on the earliest of: the end date of the term, June 30, 2014; or the date of exhaustion of the twelve months of VRAP entitlement.  

The Veteran was informed that he would be paid a lump sum of $1,263.47 for the period from April 1, 2014 to April 24, 2014.  The letter informed him that these benefits were paid because the term date of his enrollment for that period began prior to March 31, 2014.  This lump sum was paid "to ensure you are able to complete your current enrollment without interruption of benefits."

Also in March 2014, the Veteran was denied VRAP benefits for his period of enrollment which began after March 31, 2014.

Enrollment certifications provided by the UEI College included terms from September 12, 2013 to January 22, 2014, from January 27, 2014 to April 23, 2014, and from April 28, 2014 to June 12, 2014.  The Veteran attended his terms on a full-time basis and earned high marks.  The term from April 28, 2014 to June 12, 2014 is listed as full-time, and as an externship.

On his NOD, the Veteran referred to his college certifying his hours in "class modules."  He noted that his school had previously certified "each module separately and it had never been an issue," but that because the school certified it as a "module" beginning April 28, 2014 he would not be eligible for the remainder of the benefits available.  He argued that he enrolled in the Business Office Administration program as "one continuous program" that did not end until June 12, 2014.  And that the program "just happen[ed] to be broken down into modules to fit the school schedule."

Here, it is undisputed that the Veteran did not receive the full twelve months of VRAP benefits.  Although the Veteran argues that the entire costs of the program should be provided as it was a "continuous" program that "happen[ed] to be broken down into modules;" the VRAP benefits were paid on a term by term basis.  Unfortunately, the last term (or "module") for the Veteran's program began after April 1, 2014.  As explained above and in the numerous letters to the Veteran, the VRAP program ended on March 31, 2014, and no additional payments would be made after April 1, 2014, even if the Veteran was still in school.  The last enrollment term for which the Veteran was eligible for VRAP benefits was the enrollment term beginning prior to the termination of the VRAP program, from January 27, 2014 through April 23, 2014.

The Veteran was pursuing a program of study utilizing VRAP benefits that were authorized under the VOW to Hire Heroes Act of 2011; that law stipulated that such payments could only be made from October 1, 2012 to March 31, 2014, when the program terminated.  Pub. L. No. 112-56, 125 Stat. 713, § 211(k) (Nov. 21, 2011).  There is no basis in law or fact whereby the Veteran may be granted VRAP benefits for training that ran from April 28, 2014 through June 12, 2014.  The law in this case, therefore, and not the evidence, is dispositive of the appeal.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  As such, the Veteran's claim of entitlement to VRAP benefits from April 28, 2014 through June 12, 2014 must be denied.

Although the Veteran's program ran until June 12, 2014, the benefits paid were based on certified enrollment terms, and the Veteran's college certified that his last enrollment term began on April 28, 2014.  The Board is bound by the law, and its decision is dictated by the controlling statutes and regulations.  The Board is without authority to grant benefits simply because it might perceive the result to be equitable.  See 38 U.S.C. § 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994).


ORDER

Entitlement to VRAP benefits after April 23, 2014 is denied




____________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


